Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... generating a set of parameter clusters associated with the API parameter set based on the extracted metadata information ... extracting, from each parameter cluster of the set of parameter clusters, a set of terms that correspond to centroids of the corresponding parameter cluster; ... determining a representative term for each parameter cluster of the generated set of parameter clusters based on the extracted set of terms and the extracted set of key-phrases; ... generating a set of test API endpoints associated with the at least one API based on the extracted set of sample parameter values ...,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
H. Ed-douibi, J. L. Cánovas Izquierdo and J. Cabot, "Automatic Generation of Test Cases for REST APIs: A Specification-Based Approach," teaches systems and methods for performing REST API testing based on the OopenAPI specification, but does not more particularly teach generating a set of parameter clusters associated with an API parameter set 
J. Härtel, H. Aksu and R. Lämmel, "Classification of APIs by Hierarchical Clustering," teaches methods for classifying APIs according to programming domains in order to facilitate API searches and crowd-sourced classification methods to facilitate a broader and more accurate search, but does not more particularly teach generating a set of parameter clusters associated with an API parameter set based on extracted metadata information, extracting therefrom a set of terms corresponding to centroids of the clusters, determining representative terms based on the extracted set of terms and a set of key-phrases associated with parameter descriptions, extracting sample parameter values, and generating and executing test endpoints to validate suitability of an API for a software application; and
Hildreth et al., U.S. 6,816,848 B1, teaches systems and methods for performing cluster analysis based on user input parameters, comprising at least determining cluster centroids using one or more algorithms, but does not more particularly teach generating a set of parameter clusters associated with an API parameter set based on extracted metadata information, extracting therefrom a set of terms corresponding to centroids of the clusters, determining representative terms based on the extracted set of terms and a set of key-phrases associated with parameter descriptions, extracting sample parameter values, and generating and executing test endpoints to validate suitability of an API for a software application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Andrew M. Lyons/Examiner, Art Unit 2191